AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                          FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                     Eastern District of Washington                       EASTERN DISTRICT OF WASHINGTON


              JAMES ANTHONY WILLIAMS,                                                                      May 16, 2019
                                                                     )                                         SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:18-CV-05196-SAB
   STEPHEN SINCLAIR, BRUCE C. GAGE, KARIE                            )
    RAINER, DR. VARNELL, DR. WALKER, DR.                             )
  ROBTOY, DR. GIBSON, LIAM WALL, WALT END,
    TIM THRASHER, ROBERT HERZOG, ET AL.,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                       recover from the
defendant (name)                                                                                                the amount of
                                                                            dollars ($             ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of           % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: DISMISSED for non-payment of the filing fee as required by 28 U.S.C. § 1914.
u




This action was (check one):
u tried by a jury with Judge                                                                        presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge             Stanley A. Bastian




Date: May 16, 2019                                                         CLERK OF COURT

                                                                            SEAN F. McAVOY




                                                                            SEAN F. McAVOY
